Citation Nr: 1744676	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  16-28 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from June 1956 to June 1960 and again from August 1963 to June 1974.  He also had additional service in the Navy Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction of this matter was subsequently transferred to the RO in Seattle, Washington.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including a claimant's description of the claim, the symptoms a claimant describes, and the information a claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the Veteran has characterized his psychiatric disorder as PTSD, but the medical examinations provided by VA resulted in other psychiatric diagnoses.  Accordingly, pursuant to Clemons, the Board has taken an expansive view of the Veteran's claim in characterizing the acquired psychiatric disorder claim, as noted above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in this matter to engage in further development of the Veteran's claim.

When VA receives a complete application for benefits, it may be required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C.A. 5103A(a)(1) (West 2014).  When relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 C.F.R. § 3.159(c)(2) (2016).

Here, the Veteran reported an additional stressor at his VA-provided October 2014 medical examination that involved his in-service witnessing of various aircraft accidents including one occasion during which he observed a plane get damaged during a bad landing.  In an August 2017 informal hearing presentation, the Veteran's representative argued that more investigation was needed regarding the stressor of the witnessed aircraft crash that the Veteran reported at his VA examination.  Upon remand, the AOJ should contact the Veteran to obtain more specific information regarding this event and attempt to corroborate the alleged stressor.

The Board also recognizes that the October 2014 examination report contains a positive nexus statement between the Veteran's claimed condition and claimed in-service events.  However, in support of this opinion, the examiner noted that the Veteran's records confirmed exposure to Agent Orange during combat missions in Vietnam  He then noted that the Veteran had a history of depressive disorder and reported significant distress due to his loss of physical functioning and the impact of this on his finances, interpersonal relationships, and quality of life.  

Whenever VA has undertaken the effort to afford a claimant an examination, whether or not such an examination is required, VA must provide an adequate examination "or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  The Board also recognizes that an opinion that is based upon an inaccurate factual premise has no probative value and it stands to reason that any such opinion is inherently inadequate for VA purposes.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

Here, as noted by the Veteran's representative in his informal hearing presentation, VA has undergone extensive development in determining whether the Veteran has been exposed to an herbicide agent, to include whether he had qualifying service to in the Republic of Vietnam to trigger the presumption that such exposure occurred.  See 38 C.F.R. § 3.307(a)(6).  As the record does not indicate that the Veteran served in the Republic of Vietnam and he was accordingly not presumed to be exposed to an herbicide agent, the Board finds that the October 2014 examination report relies on an inaccurate factual premise and is inadequate for VA purposes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to provide specific information regarding the precise nature and time period for the alleged stressors of his observations of aircraft crashes.  If any information is provided, contact the appropriate authorities to attempt to corroborate these alleged stressors.  

2.  After completing the item above, schedule the Veteran for a new psychological VA examination regarding his claim for service connection of an acquired psychiatric disorder.  The AOJ should provide the examiner with a list of any verified in-service stressors.  The complete file, to include this remand order and the results of any investigation to corroborate the additional stressor of an aircraft crash, should be provided to the examiner who should conduct any necessary tests or evaluations deemed necessary. The examiner is asked to provide an opinion for the items listed below and is to include a complete rationale for each opinion.

	a)  What acquired psychiatric disorders does the Veteran have?

b)  If the Veteran's acquired psychiatric disorder is not PTSD, is it as least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder arose in, is caused by, or is otherwise etiological related to his active duty service?

c)  If the Veteran's acquired psychiatric disorder meets the criteria for PTSD, the examiner is reminded that only the verified stressors identified by the AOJ, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If a PTSD diagnosis is deemed appropriate, the examiner must comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity if applicable. 

3.  Finally, readjudicate the Veteran's claim of service connection for an acquired psychiatric disorder.  If the claim is not granted, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate amount of time before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




